COLLINS, J.
(dissenting).
In dissenting I desire to state my views on certain propositions which I deem of importance.
The constitutional provision now before us is mandatory, and *191should he enforced by the courts with strict fidelity. We should not hesitate to declare a law obnoxious thereto if the subject thereof be not expressed in the title, no matter what may have been the legislative intent. It is not material what motives prompted the incorporation of this particular provision into our fundamental law, for it is there, to be observed by the legislature, and unhesitatingly enforced and executed in the legal tribunals. Its purpose is obvious, however. It was designed to afford an index to all measures pending in the legislature, specifically to point out the object and design of every bill introduced, and to advise all citizens of what is transpiring in the lawmaking body. It was intended for the benefit of public officials and private citizens quite as much as, if not more than, for the information of the members of the legislature, who are on the ground, and can easily ascertain the provisions of every act. This fact seems to have been overlooked in the main opinion, for it is there assumed that the legislators, only, are to be assisted and protected by an observance of this provision. It was inserted to secure to every distinct measure of legislation a separate consideration and decision, dependent solely upon its individual merits, by prohibiting the insertion in such measures of matters wholly-foreign to, and in no way related or connected with, its subject, as expressed in the titles of the bills, and also to prevent fraud and “logrolling.”
The test to be applied in ascertaining whether the constitutional requirement has been complied with (and a liberal rule is proper) is, does the title fairly suggest the subject of the legislation? Would a member of the legislature, or the public, or one interested as an official or as a private citizen, reasonably expect that a given subject might be affected by legislative action under, or by a bill bearing, a certain title? Would any or all of these persons be put upon inquiry by its title? It is not enough to sustain a law that there is some relationship between the title and its various provisions, but that relationship must be a natural one, and such as to be apprehended from a reading of the title. To illustrate: Under an act entitled “An act relating to the Mississippi Boom Corporation,” provisions imposing additional duties upon the plaintiff corporation with respect to logs which went below *192its boom limits were held not cognate. Mississippi & R. R. Boom Co. v. Prince, 34 Minn. 79, 24 N. W. 361. The following title, “An act for the protection of employees,” was not sufficiently broad to cover provisions relating to firemen of a public fire department. Hamilton v. Minneapolis Desk Mnfg. Co., 78 Minn. 3, 80 N. W. 693.
The inquiry here is: Do any of the provisions of the law in question introduce into the body of the act a subject not expressed or suggested by its title ? In other words, are the educational institutions of this state charitable institutions,, in any sense, or are they suggested by a title which expressly specifies charitable, reformatory, and penal institutions as the subject of the legislation? The bare use of the term “charitable institutions” must suggest to the reader that educational institutions may also be the subject of pending litigation. We need not cite definitions from the lexicog-' raphers to show what, in the present age, are generally understood to be “charitable” and what “educational” institutions, but it may be stated that the former are usually defined as founded “for the relief of certain classes of persons by alms, education, or care; especially a hospital”; as “institutions established for the help of the needy”; as “pertaining to charity; springing from or intended for charitj'”; while the latter are institutions founded for the express purpose of instructing the youth of our land along mental and physical lines, such instruction not being granted as a bounty, but as of right.
If we were compelled solely to rely upon these definitions, they would be quite sufficient to justify the assertion that our educational institutions are not charitable, within any of the definitions, but the paramount question here is an entirely different one. . We are called upon to ascertain what should be understood when these words are used in the statutory jurisprudence of this state, and, as a consequence, what would their use by the legislature suggest or convey to the reader of such a title. To what, institutions have these terms been applied, and how have they been used? An examination for this purpose should lead to but one conclusion, in my judgment, namely, that the words “charitable institutions” mean institutions, supported in whole or in part at the expense of the state, for the relief of the indigent, the defective, and the unfor*193tunate, — institutions in which the state dispenses and administers charity to those dependent upon it, and the inmates of which, (victims of misfortune) are the beneficiaries and recipients of charity. The kinds of institutions declared by the courts as “charitable” will be seen by an examination of the following cases: County of Hennepin v. Brotherhood of the Church of Gethsemane, 27 Minn. 460, 8 N. W. 595; Wolcott v. Holcomb, 97 Mich. 361, 56 N. W. 837; American v. Phœnix, 4 Conn. 172; McDonald v. Massachusetts, 120 Mass. 432; Clement v. Hyde, 50 Vt. 716; Humphries v. Little Sisters, 29 Oh. St. 201.
Educational institutions are of an entirely different character, and have always been so regarded in the United States. That there has always been a clear distinction in this state is conclusivély proven by the line of demarkation found in the constitution, in the statutes, in the laws passed at every session of the legislature-since we became a state, in every document which has emanated from the various departments of the executive branch of the government, including all gubernatorial messages, — among them, the inaugural address of the present governor, Hon. Samuel R. Yan Sant. This distinction and classification has not only been made in every official act for more than forty .years, but it has been adhered to and maintained by universal custom and uninterrupted usage and practice among the common people. It is impossible to find in our entire existence as a state but one departure (to be referred to later) from this well-defined distinction universally made in public acts and in private speech between charitable and - educational institutions. This is also true of every other state of the Union. Not one will be found in which the distinction has not been steadily maintained, — always recognized in and out of courts,, in executive documents, in legislative halls and in ordinary conver-, sation.
That there has been no confounding or misapprehension of terms or institutions, in so far as this assertion pertains to our own state, let us look at the authorities. In the state constitution the word “charitable’? is nót used in the sense of “educational,” nor the phrase “charitable institutions” in the sense of “educational insti*194tutions.” They are brought in sharp contrast in all places. In article 9, section 3, which exempts certain property from taxation, it is provided that
“Public burying grounds, public school houses, public hospitals, academies, colleges, universities, and all seminaries of learning, all churches, church property used for religious purposes, and houses of worship, institutions of purely public charity, public property used exclusively for any public purpose * * * shall * * * be exempt from taxation.”
The distinction there maintained between property devoted to education and that used for charitable purposes is evident. In article 8, section 2, subd. 3, providing for the disposition of the proceeds of a sale of swamp lands, we find:
“One-half of the proceeds of said principal shall be appropriated to the common-school fund of the state. The remaining one-half shall be appropriated to the educational and charitable institutions of the state, in the relative ratio of cost to support said institutions.”
This entire article 8 is devoted to school funds, education, and science; and, among other things (section 4), it confirms the location of the state university previously established by law. That it was the design of the makers of our constitution to distinguish "between educational institutions and those devoted to public charity is manifest from a reading of this section, which provides for the adoption, as a basis for a division of money derived from a sale of swamp lands, the relative cost to the state of maintaining these two separate classes of public institutions. That they are distinct is plain from a reading of section 4, and this distinction should not be ignored by this court.
Let us now turn to the statutes. In G-. S. 1894, § 1512, which relates to the exemption of property from taxation, public school houses, academies, colleges, universities, and seminaries of learning, with books and furniture therein, and the grounds attached to such buildings, are placed as one group in the first subdivision; and all buildings belonging to institutions of purely public charity, including public hospitals, are placed as another group in the sixth subdivision. Here we find a legislative distinction made whereby *195educational institutions are placed in one subdivision of the law, and charitable institutions in another. There is no room here for suggestion that they are of like nature. Obviously, they are unlike under the statute. At the first revision (G. S. 1866) of the statutes after we became a state chapter 35 was entitled “Charitable Insti•tutions,” and strictly devoted to such institutions, with the exception before referred to, namely, the agricultural college. It was then classified with charitable institutions, undoubtedly because its character had not then been definitely settled. The next chapter (36) was entitled “Education,” and here we find classified and enumerated common schools, county superintendents, and independent school districts. The next chapter (37) was entitled and wholly devoted to, “State Normal Schools.” Two years later (Laws 1868, c. 1) the state agricultural college was removed from its improper classification, made a department of the state university, and placed with other educational institutions.
In the 1878 compilation of the statutes by Judge Young, chapter 35 was designated “Charitable Institutions,” and therein we find denominated as such the institute for the deaf, dumb, and blind, hospitals for the insane, and the state reform school. Chapter’36 of the same compilation is headed “Education,” and therein we find our educational institutions specified and treated, including the state normal schools. Chapter 37 is entitled, and the chapter is devoted to, the “University of Minnesota.” In the next compilation, known as G. S. 1894, by Mr. Wenzell, the same designation, classification, and separation are maintained. The compilation in 1878 was semi-official, while that in 1894 was, of course, a private enterprise, but in both we find the distinctive classification which had been inaugurated by the state itself in the General Statutes of 1866. That the able editors of these compilations understood that our educational institutions were entirely distinct and separate from the charitable, conclusively appears.
This distinctive statutory classification has been recognized, approved, and accepted, officially and otherwise, by the people of this state, for more than forty years, without a single objection or protest. Not a person has intimated that it was not accurate, clearly made, and absolutely necessary. In all these years not a *196soul within our borders had thought that our educational institutions could, for any purpose, be regarded as charitable, or that legislative mention of one suggested the other. In every legislative' manual prepared in the office of the secretary of state under the direction and for the use of the members of the house and senate, the distinction has been maintained. Under the head of “Correctional and Charitable” have appeared all references to the institutions conceded by all to be correctional or charitable, namely, hospitals for the insane, schools for the deaf and dumb, for the blind, for the feeble-minded, for dependent children, the state training schools, the soldiers’ home, the state reformatory, and the state prison. Under the title “State School System,” our state university, state normal schools, and public schools have been classified, and regarded as wholly educational, not charitable or correctional in any sense.
Referring specially to legislative enactments which maintain and emphasize this distinction, we call attention to Laws 1883, c. 131 (O. S. 1894, § 525), which provides
“That all official bonds of state officers, and of the treasurers of the several public, educational, charitable, penal, and reformatory institutions belonging to the state, shall be approved,” etc.
Here we notice that the distinction between educational and charitable institutions was properly observed, and that each class was specifically mentioned.
At the same session the state board of corrections and charities, established by chapter 127, was authorized (Gr. S. 1894, § 460) to “investigate the whole system of public charities and correctional institutions of the state.” In the same section the governor was authorized, in his discretion, to order an investigation by the board, or by a committee of its members, “of the management of any penal, reformatory or charitable institution of the state.”
In section 463 it was provided that
“Whenever the governor shall deem it advisable and expedient to obtain information in respect to the condition and practicable workings of charitable, penal, pauper, and reformatory institutions in other states, he may authorize and designate any member or *197members of said board, or the secretary thereof, to visit such institutions in operation in other states.”
It was this act which was expressly repealed by the one now under consideration, but while it was in force no one claimed that it had the slightest application to, or suggested any authority over, our state university, or normal schools, or our public schools. Had this board attempted to investigate the management of any of these schools, its right so to do would have been publicly ridiculed. It is hardly necessary to say that authority to inquire into the condition and practical workings of charitable institutions in other states would not have conferred the power upon the board to visit educational institutions therein.
By Laws 1878, c. 83 (G. S. 1894, § 410), there was created for this state the office of public examiner; and such officer was authorized (section 411) to assume and exercise a constant supervision over the books and financial accounts of the several public, educational, charitable, penal, and reformatory institutions belonging to the state. Here the distinction always kept in mind in legislation was again made between educational and charitable institutions, both classes being specified as within the supervision of the examiner. By Laws 1885, c. 167 (G. S. 1894, § 3636), annual inventories of state property were provided for; and it was enacted that such inventories should be taken of all of the property belonging to the state in the penal, reformatory, charitable, and educational institutions. Here, again, was the distinction made, and these institutions separately designated. We might cover pages with these pertinent illustrations, but we have given enough to show the uninterrupted course of legislation, and the universal method adopted by the legislators when considering these institutions. Why mention each class, if unnecessary?
I have alluded to an adherence to this same method of expression and reference in all executive documents which have been issued during our entire statehood, and, further to emphasize the point, call attention to the inaugural message before mentioned, delivered by Governor Van Sant in January, 1901, at the beginning of the legislative session at which this law was enacted. Under the head*198ing, “Board of Control for Correctional and Charitable Institutions,” the governor urged the passage of an act providing for such a board for “correctional and charitable institutions”; and later on, after discussing other topics, and under the title of “Education,” he further urged that a “state board of education, with such powers and duties as will unify and strengthen the entire system, and insure its economical operation,” be created, — a board to assume the functions, discharge the duties, and supersede several existing boards therein specified, having charge of the educational institutions of the state. That the governor did not confound charitable with educational institutions, and that he expected the distinction to be maintained, and the financial management kept separate, is demonstrated by the fact that in this message he urged the creation of a board of charitable, reformatory, and penal institutions, and another board with like powers and duties for educational institutions.
With these distinct recommendations in the minds of the people, would they expect that in a bill expressly and solely providing, according to its title, for a board of control for charitable, reformatory, and penal institutions, the legislature would incorporate provisions extending the powers and duties of such a board over the finances of all educational institutions? Certainly not. I assert that there has been a line of demarkation clearly and consistently maintained in all legislation affecting educational and charitable institutions in this state. They have been brought in sharp contrast. No man upon reading the title of this bill as it was originally introduced, and as it finally passed, would for a moment imagine that it had to do with educational institutions, or that it contained important provisions relating to and applicable to our state university, to our normal schools, and to all classes of public schools. That it does-apply to all of these institutions follows inevitably from the conclusion of the majority in this case. All are brought under the supervision of the board of control in financial matters. It was a very simple thing to have made this title broad enough to embrace these institutions, but, instead of a perfect title, we find a legislative omission, intentional or otherwise; and this court is called upon to supply the defect by judicial construction. *199In doing this the court invades the province of a distinct and separate branch of the government, and unwittingly violates the fundamental law itself.
This brings me to matters more closely connected with the law now under consideration; reference being made to the journals of the house and senate of the session of 1901, taking, as this court does, judicial notice of their contents. The act to create and establish a board of control was introduced in the house January 16, 1901 (H. F. No. 36). Its title was as follows:
“A bill for an act to create a state board of control, and provide for the management and control of the charitable, reformatory and penal institutions of the state, and to provide for supervisory powers over the state educational institutions, and to make an appropriation therefor and to abolish the state board of corrections and charities.”
The bill was then referred to the committee on general legislation, and reported back March 7, with the recommendation that it pass as amended. By these proposed amendments all provisions relating to the exercise of supervisory power over our educational institutions were stricken out and removed, and the title amended so as to read thus:
“An act to create a state board of control, and to provide for the management and control of the charitable, reformatory and penal institutions of the state, and to make an-appropriation therefor, and to abolish the state board of corrections and charities.”
The bill was under discussion on March 14, and an attempt was-made to amend the title by inserting the word “educational” just prior to the word “charitable,” so that the title would read, the “educational, charitable, reformatory and penal institutions” of the state. This amendment was rejected by a very decisive vote, as were amendments proposed to the body of the act designed to bring and include the state university, the normal schools, -and the soldiers’ home within its scope. According to the record, there was manifested a very decided opposition to the project to include the educational institutions and soldiers’ home, and the attempt was abandoned. The bill passed the house on March 14, precisely as it *200was reported March 7 by the committee on general legislation; no reference being made to any educational institution.
I now call attention to the fact that the title was determined upon and agreed to when the bill passed the house, March 11, and that it has never been changed in any manner. As the bill passed the house, the board of control was given power (section 18) to manage, control, and govern the state prison, the state training school, the state reformatory, the hospitals for the insane, the institute for defectives, except the schools for the deaf and blind. The board had no other authority. No reference was made to educational institutions in either title or body of the act, and by its terms it applied expressly and simply to the charitable, penal, and reformatory institutions therein mentioned. Its title was as broad as the subjects of the act, and expressed those now covered by and mentioned in it. Its operation, as defined in the body, was limited to the institutions above mentioned, and specified in the title. The bill was received in the senate March 15. On March 19 section 18 was amended by adding thereto as follows:
"And said board shall also have exclusive control of all the financial and business affairs of the state university, the state soldiers’ home and the state normal schools, and shall supervise the disbursement of all public moneys and have the care of the public property at each of said institutions. But the board of control shall not 'have authority to employ teachers in the educational institutions of the state, fix salaries of teachers or fix the courses of study in the educational institutions of the state. And the general educational policy and direction of such educational establishments shall remain in charge and under the control of the board of regents of the university, or the normal boards.”
Other proposed amendments were defeated. On March 20 a committee was appointed to draft an amendment to be offered as a substitute for that of March 19, above quoted. Three days later this committee made majority and minority reports. The amendment proposed by the minority was adopted, and will be found as the latter part of section 18 in the law as published, commencing with the words “board of control,” on the first line of page 135 of Laws 1901, c. 122, and ending with section 18 (being the greater part of the section); and under its provisions the board of control *201now claims to have and exercise supervision over the normal schools. There was no attempt made in the senate to amend the title, and the hill was passed with this amendment to section 18. It was then reported back to the house as amended, a conference committee was appointed by both legislative bodies, and after a report of this committee the house concurred in the senate amendment, and the bill passed with the title unchanged, — clear, exact, and distinct, when specifying the institutions to which it should apply.
Without amending this title, there were thrust into the body of the act by amendment very complete provisions giving the board of control full power in all financial matters over the state university, the state normal schools, the state public schools, and schools for the deaf and blind, — all educational institutions, and no more charitable in their nature than they are reformatory or penal. ■Even when amending section 18 the legislature did not depart from the universal custom when speaking of these schools. It designated them as “educational institutions” in four different places; for it was provided (see section 18) that the board should not have control over donations or bequests to “educational institutions,” and that such donations or bequests should be applied by; the various boards of said “educational institutions.” To these boards was reserved exclusive control over certain matters connected with the “several educational institutions.” All contracts with employees of “said educational institutions” were required to be reported to the board of control. The manner in which these terms were used certainly proves that the distinction between educational and charitable institutions which has always prevailed was well understood by the committee which drafted the amendment, and by the legislature which adopted it.
I do not doubt that the members of the legislature knew the force and effect of this amendment, for the contest was exceedingly vigorous over its adoption in both houses. They were not misled. But this is no excuse for its defective and insufficient title; nor is it an answer to the assertion that the constitutional requirement was disregarded by the legislature, and has been ignored in this court. Whether the constitution has been observed and obeyed is *202not to be. ascertained and disposed of as a question of fact. Full knowledge by every person in the state of the contents of an act introduced in the legislature will not justify a departure from the constitutional requirement that the subject thereof must be expressed in its title. That part of section 18 which relates to the educational institutions is directly within the constitutional inhibition, because the subject therein legislated upon was not expressed in a title, which is plain and positive. It expresses charitable, reformatory, and penal institutions, and no other, because it specifies and names them in exact terms. Its positiveness in this respect is so direct and definite that all intimation or suggestion that other institutions might be within the provisions of the act is wholly removed. The precision of the title is so pronounced that it excludes all opportunity or room for any suggestion that institutions other than those so positively specified are covered by the body of the act.
It is not what the title might intimate or suggest to the mind of the astute lawyer, informed as to the statute of Elizabeth regulating “charitable uses,” or his knowledge that these words have been construed by the courts, in litigation over wills, as including educational institutions, which should govern this court in its decision upon the pending question, but, on the contrary, what would the title mean or suggest to the layman? With ordinary people and in view of the universal usage and custom in public acts and private utterances before referred to, the title was as foreign to the purpose of a part of the act as it well could be; ■ or the resurrected statute and the construction thereof mean nothing to citizens, as a rule. Fortunately for them, they have never heard of the statute, or the struggles which it brought to the courts, or how important it was to know these things if they would keep pace with legislative action at the session of 1901. Evidently we need more law schools or more night sessions in those we now have.
In view of the determination reached by the majority, I see no reason why, if this title had been expressly confined to educational, instead of charitable, reformatory, and penal, institutions, it might not be argued that such a title suggested and expressed reformatories, because good morals and improved conditions are taught *203and insisted upon in both classes of institutions. And with the same force it might be argued that the .term “educational institutions” is suggestive of penal, because thé youth of the state, between specified ages, are compelled to attend schools, and while in attendance must remain within certain prescribed territorial limits. These pupils are under compulsion and restraint, and so are the occupants of our penal institutions.
Again, the board of corrections and charities, which never had and never exercised authority over our educational institutions, was expressly referred to in the title of this act as a board to be abolished. When the title indicated that an old board, having limited jurisdiction, was to be abolished, and a new board with a different name, established in its stead, it would be perfectly natural for the people to infer that the jurisdiction of the new board was to be substantially identical with that of the old. If the jurisdiction of the new was to be vastly broader, and to be extended to new subjects, would not the ordinary person expect to find such intent fairly indicated in the title of the act?
But we are not without authority directly in point. The defense, while ingenious, is not novel, for it was urged in New York in 1900, in People v. New York, 161 N. Y. 233, 55 N. E. 1063. There the relator sought by mandamus to compel the defendant to comply with the rules and regulations of the board in the management of its corporate affairs, asserting it was subject to the relator’s visitations, and to such rules and regulations as it might adopt in pursuance of the provisions of the constitution and the statute giving the board the right of visitation with respect to “charitable institutions.” The defendant denied that it was a “charitable institution,” or was subject to the jurisdiction of the board. The opinion of the court states that “the only question to be considered is whether the defendant is a charitable institution,” within the meaning of the constitution and the statute. It was contended that, as the defendant corporation had been given legal capacity to take and administer gifts and bequests, under the statute of 43 Elizabeth, and under the general rules applicable to trusts, it was a “charitable institution.” To this claim the court answered:
*204.“It is said that this corporation, in order to promote the object of its incorporation, has been given legal capacity to take and administer gifts and bequests that would be called charitable under the statute of Elizabeth and under general rules of law applicable to trusts, and all that is quite true. But it is an error to conclude that a corporation must necessarily be of a charitable nature because it has capacity to take and administer such gifts. A very large class of corporations may do that, without affording the slightest ground for an argument that they are or must be charitable institutions or corporations. Colleges, academies and nearly all institutions of learning or of a literary character, and even cities, villages and other municipal corporations, may take and administer such gifts; but that fact cannot in the least affect their true character, or convert them into charitable institutions.” Again it was said: “It is only necessary to add that if we were to hold that every corporation with capacity to take and administer such a gift or bequest is a charitable institution within the meaning of the constitution and the statute, we would have to include a great number of corporations whose objects are entirely foreign to any work of charity, even in the broadest sense. Capacity to take a bequest proceeding from charitable motives is no real test of the class to which the corporation taking it belongs.”
See also People v. Fitch, 154 N. Y. 14, 47 N. E. 983. The well-considered case of State v. Nomland, 3 N. D. 427, 57 N. W. 85, is also pertinent.
Now, in view of the distinction made first in 1858 in the state constitution, since maintained in every statute wherein educational and charitable institutions have been mentioned, affirmed in every document issued by the executive department, recognized and adopted by our citizens without a single dissent, and fortified by the decisions of the courts of other states, why should the distinction be swept away, and declared not to exist, in order to uphold a defective title, — a defect easily remedied by legislation. To hold that the plain and unambiguous title to this act, readily understood by lawyer and layman, includes, comprehends, or even suggests that our normal schools are the subjects of the proposed legislation, because citizens have contributed to the purchase of lands on which the buildings have been erected, or have donated to their libraries and museums, and that these donations have made these institutions charitable, will, I believe, strike the average man as a very technical and far-fetched conclusion. Especially so when *205he discovers that it is based upon an old English statute enacted in 1601, and decisions made thereunder. To him it will appear that the question at issue is not wh'at would have been suggested by the title in 1601, when the statute of Elizabeth was enacted and construed, but, rather, what might be suggested three hundred years later, in 1901, at a time when all thought that educational institutions were ever regarded as of a charitable nature has, for more than'a century of our public school system, had no place in our minds. I am unable to discover in the title now under discussion the slightest hint which would direct my mind toward this ancient statute, or to these venerable decisions, or suggest that in them was the answer to the claim that the fundamental law was violated on the passage of this law.
I cannot agree to the doctrine of the majority that while the state university, and the normal and other public schools, are not, as “a matter of fact,” charitable institutions, they are just charitable enough to sustain the title to chapter 122. To the thousands who have attended our state university, or our normal and public schools, and have received instruction therein in the belief that they were exercising an absolute right, instead of accepting benevolence, the information that they have been educated in charitable institutions, or institutions charitable in any sense or for any purpose, will come as a surprise, perhaps unpleasant, possibly amusing. To them and to all who have taken pride in these institutions of learning may come the depressing conviction that, after all, education in this commonwealth is nothing but a mere boon, which we may grant dr withhold at pleasure; that our schools are simply gratuities, which we can furnish or not, as we choose; and that our entire educational system, instead of being the unquestionable right of all residents in this land, as we have boasted, is a bounty, and therefore in the same category as hospitals for the insane, homes for the indigent, and other institutions of a charitable character.
I can arrive at no other conclusion than that by the majority opinion the constitutional provision in question has been circumscribed until it is of little value, or, to use the words of the great *206Chief Justice Marshall under like circumstances, it has been “restricted into insignificance.”